Citation Nr: 0908884	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of revocation of forfeiture of Dependency and 
Indemnity Compensation (DIC)  benefits declared against the 
appellant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to May 
1942.  The veteran died in May 1942.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which found that the 
appellant had not submitted new and material evidence to 
reopen her claim of restoration of forfeited DIC benefits. 

Per her request, the veteran was scheduled for a December 
2008 Board hearing before a Veterans Law Judge in Washington, 
DC, but did not appear or indicate any desire to reschedule.  
See 38 U.S.C.A. § 20.704(d) (2008).

The RO addressed the new and material evidence issue in the 
administrative decision on appeal.  It was found that the 
appellant had not submitted new and material evidence and her 
claim was not reopened.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claim of revocation of 
forfeiture of DIC benefits declared against the appellant.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO found that that the appellant forfeited all right, 
claims, and benefits to which she might otherwise be entitled 
under the laws administered by VA in a May 1974 forfeiture 
decision.  The appellant received timely notice of the 
determination but did not appeal, and that decision is now 
final.

2.  Evidence received since the May 1974 forfeiture decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
revocation of forfeiture of DIC benefits declared against the 
appellant


CONCLUSION OF LAW

New and material evidence has not been received since the May 
1974 forfeiture decision, and the claim of revocation of 
forfeiture of DIC benefits declared against the appellant, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007 and March 2007.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  While the notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim to reopen is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The January 2007 notification also was in compliance with 
Kent v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, the 
January 2007 letter informed the appellant of the basis of 
the last final decision in May 1974 for the forfeiture of all 
rights, claims, and benefits, under the laws administered by 
VA; namely that it was established that the appellant 
knowingly and intentionally presented or caused to be 
furnished to the VA materially false and fraudulent evidence, 
and described the meaning of "new" and "material" evidence 
in order to reopen the claim.  

VA has assisted the appellant in obtaining evidence.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
Analysis

The appellant seeks to reopen a claim of revocation of 
forfeiture of DIC benefits declared against her.  The 
appellant contends that changes in legislation regarding DIC 
benefits are applicable to her, and that she was not married 
following her receipt of DIC benefits, which the VA contends 
without proof.  B.G., the appellant's former significant-
other, submitted an affidavit that notes that he cohabitated 
with the appellant for almost 34 years, that during their 
young age they were sweet together, that after 15 years 
elapsed they separated, but after one year they united until 
2006, at which time they permanently separated.  The author 
of this statement noted that he was 86 at the time it was 
authored.  

The RO originally found that that the appellant forfeited all 
right, claims, and benefits to which she might otherwise be 
entitled under the laws administered by VA in a May 1974 
forfeiture decision on the basis that the appellant knowingly 
and intentionally presented or caused to be furnished to the 
VA materially false and fraudulent evidence concerning 
whether she lived in a husband-wife relationship with B.G. 
before and after January 1, 1971, and that she continues to 
live with him up to the present time.  To appeal this 
decision the veteran was required to appeal this decision 
within one year.  The appellant failed to do so, so the May 
1974 forfeiture decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2008). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002 & 
Supp. 2008).

Fraud is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  38 
C.F.R. § 3.901(a) (2008).

Death pension, dependency and indemnity compensation (DIC) 
and accrued benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and Supp. 2008).  
A "spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a) (2008).  A "Surviving spouse" 
means a person of the opposite sex whose "marriage" to the 
veteran is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued 
and who was the spouse of the veteran at the time of the 
veteran's death and (a) lived with him continuously from the 
date of marriage until his death, except where there was a 
separation that was due to the misconduct of the veteran 
without fault of the spouse, and (b) except as provided in § 
3.55, has not remarried or lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  38 C.F.R. §§ 3.1(j); 3.50.  
However, the Board notes that the issue of whether the 
appellant qualifies as a "surviving spouse" under the 
current law is not before the Board.

Evidence considered at the time of the May 1974 forfeiture 
decision includes a May 10, 1972 written statement from the 
veteran which notes that she was not married, or living as if 
she were married, on or after January 1, 1971, and the 
appellant and B.G.'s testimony obtained at a February 1973 
deposition, in which they both acknowledged that they lived 
together as husband and wife.  

Evidence considered since the May 1974 forfeiture decision 
includes an April 2007 joint affidavit from people who know 
the appellant and B.G. and that they were not married, but 
lived together as husband and wife only; numerous statements 
from the appellant noting that her DIC should be restored 
because a change in law allows a surviving spouse who is at 
least 57 years old to remarry and continue to receive DIC 
benefits and that she never re-married; a September 2007 
affidavit from B.G. that notes that he and the appellant 
cohabitated for many years in an intimate relationship until 
2006; a September 2007 medical opinion that notes that the 
appellant has heart disease, and; a 1949 record of Baptism, 
which the appellant contends indicates that B.G. fathered a 
child with a woman known as M.J.

The September 2007 medical opinion, the appellant's 
statements regarding a change in law, and the 1949 record of 
Baptism are new because they are not duplicative of evidence 
considered by the RO at the time of its May 1974 forfeiture 
decision.  However, the September 2007 medical opinion, the 
statement concerning the claimed change in law, and the 1949 
record of Baptism are in no way related to whether the 
appellant submitted a false written statement regarding her 
living situation to the RO in May 1972 as prohibited by 38 
U.S.C.A. § 6103(a), which was the basis of the RO's May 1974 
forfeiture decision.  Thus, this evidence is not material.  

The April 2007 joint affidavit from the people who know the 
appellant and B.G., B.G.'s September 2007 affidavit, and the 
appellant's numerous statements, which indicate that the 
appellant and B.G. were not married, are redundant of 
evidence considered by the RO at the time of its May 1974 
forfeiture decision.  The forfeiture decision clearly notes 
that, regardless of the fact that they were not married, the 
appellant and B.G. lived in a husband-wife relationship.  At 
their deposition the appellant and B.G. themselves 
acknowledged that they lived together as husband and wife.  
The forfeiture decision does not note or allege that the 
appellant had in fact remarried B.G. or any other person.  
Thus, these affidavits and statements are cumulative and 
redundant of evidence considered at the time of May 1974 
forfeiture decision, and do not constitute new and material 
evidence.  

Given the absence of any new and material evidence since the 
May 1974 forfeiture decision, reopening the claim of 
revocation of forfeiture of Dependency and Indemnity 
Compensation (DIC) benefits declared against the appellant, 
is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  











ORDER

The petition to reopen the claim of revocation of forfeiture 
of Dependency and Indemnity Compensation (DIC) benefits 
declared against the appellant, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


